IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30344
                        Conference Calendar



MICHAEL ANTHONY SPENCER,

                                           Petitioner-Appellant,

versus

CARL CASTERLINE,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                         USDC No. 00-CV-14
                       --------------------
                          August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Michael Anthony Spencer, federal prisoner # 28353-048,

challenges the district court’s dismissal of his 28 U.S.C. § 2241

petition based on its determination that his claims were not

properly brought under § 2241.   Spencer argues that his claims

attack the execution rather than the validity of his sentence.

This argument is facially without merit.    The sentencing issues

he sought to raise challenge the validity rather than the

execution of his sentence, and the claims are inappropriate for

consideration under § 2241.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-30344
                                 -2-

     Spencer alternatively argues that his claims were proper

under § 2241 because relief under § 2255 was inadequate or

ineffective to test the legality of his detention as he cannot

meet the requirements for filing a successive § 2255 motion under

the Antiterrorism and Effective Death Penalty Act.    The inability

to meet the AEDPA’s requirements for filing a successive § 2255

motion is not, in and of itself, sufficient to establish the

inadequacy or ineffectiveness of the remedy under

§ 2255.    See Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th Cir.

2000).    Accordingly, the district court did not err in

determining that Spencer’s claims could not be brought under

§ 2241.

     Spencer’s appeal is without arguable merit, is frivolous,

and is therefore DISMISSED.    See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.   Spencer is CAUTIONED

that the filing of future frivolous appeals will invite the

imposition of sanctions.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.